Citation Nr: 1756091	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  08-13 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a skin disability, to include dermatitis, to include as due to an undiagnosed illness and exposure to hazardous materials.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Morgan, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1985 to April 1994.
This appeal comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision from the RO in Winston-Salem, North Carolina.

The Veteran contends that he has a current skin disorder which began during his military service.  The Board issued a remand in March 2012 and December 2013.  The Board denied the Veteran's claim in September 2014 and the Veteran appealed.   The United States Court of Appeals for Veterans' Claims (Veterans Court) remanded this claim to the Board in October 2015 in a Joint Motion for Remand (JMR).  Subsequent to the JMR, the Board remanded this claim for further development in January 2017.  As discussed below, the Board finds that there was not substantial compliance with its January 2017 remand with respect to the issue addressed herein and that it may not therefore proceed with a determination as to this issue at this time.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board believes that this case must be remanded for further development of the record.  

In January 2017, the Board remanded this claim and directed the RO to acquire copies of the May 2009 Dermatology fee basis consult treatment records in possession of the VA.  In April 2017, the RO sent its second request for these records to the Fayetteville VAMC.  On May 15, 2017, the Fayetteville VAMC responded that the request for scanning these documents into the Veteran's record was being resubmitted.  While the records are not currently scanned into the Veteran's claim file.  

The Board's January 2017 remand also directed the RO to return the electronic claims file to the April 2016 VA examiner (or a suitable substitute if that examiner is unavailable) for an addendum opinion after obtaining the additional evidence.  Since the additional evidence has not been added to the file, the electronic claims file should be sent for an addendum opinion.  

The Board finds that there was not substantial compliance with its January 2017 remand directives and a remand is necessary.  Stegall. 

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain copies of the Dermatology fee basis consult treatment from May 2009 pertaining to the Veteran which are in VA custody.  The RO should ensure that these records are scanned into VBMS. 

2. After the May 2009 records are scanned into VBMS the RO should return the claim in its entirety to the April 2016 VA examiner (or a suitable substitute if that examiner is unavailable) for an addendum opinion.  The claims file must be reviewed by the examiner and such should be noted in the report.  This review should include the following:

* Service treatment records.  See VBMS entry with document type, "STRs - Medical," received 03/10/2005, at pp.3-4.

* June 2004 Persian Gulf Registry examination, which showed an assessment of "Miliaria - 1991."  See VBMS entry with document type, "CAPRI," received 04/01/2005, on pp. 24-28 (diagnosis of Miliaria is on p. 28).

* August 2005 statement from the Veteran describing a "mysterious rash" since July 1991.  See VBMS entry with document type, "Third Party Correspondence," received 08/09/2005.

* May 2009 Dermatology Fee basis consult.  This was received on 5/13/2016.

* May 2012 VA "Skin Diseases" examination report.  See VBMS entry with document type, "C&P Exam," received 05/15/2012.

* January 2014 VA "Skin Diseases" examination report.  See VBMS entry with document type, "C&P Exam," received 01/09/2014.

* April 2016 VA "Skin Diseases" examination report.  See VBMS entry with document type, "C&P Exam," received 04/16/2016 (Veteran reported a rash flare up "from a wallet in 2001/2002, from electrode leads with cardiac catheterization in 2007, from a watch in 2008/2009, rash from a dentist chair in 2010, from a car door in June 2014, and from a strap on a CPAP machine in April 2016").

After reviewing the claim's file, the reviewer should answer the following question: Is it at least as likely as not (i.e. a fifty percent probability or greater) that any current skin disability is related to his military service, including the skin problems the Veteran experienced therein? 

A detailed rationale for the opinion must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

3. Readjudicate the claim after the development requested above has been completed. If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given an opportunity to respond thereto. The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

